 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGreyhound Lines, Inc. and Robert P. Evans. Case27-CA-702131 July 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 2 August 1982 Administrative Law JudgeDavid G. Heilbrun issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2only to the extent consistent with thisDecision and Order.The judge found that the Respondent had violat-ed Section 8(a)(1) of the Act when it dischargedRobert P. Evans on 3 September 19803 for "pro-tectedly expressing common employee concerns tothe United States Department of Transportation[DOT] regarding [the Respondent's] bus schedulingpolicies...." Although the judge credited the Re-spondent's witnesses in a few of the critical situa-tions and found that the Respondent "was present-ed with cause for discipline" of Evans for certain22 August misconduct described below, the judgeviewed the discharge of Evans as too drastic apunishment. The judge concluded that the Re-spondent would not have discharged Evans but forhis DOT complaint, which had been found merito-rious and had required immediate corrective actionby the Respondent. In so concluding, the judgecontrasted Evans' situation with those of cowork-ers Hall and Kooima, who purportedly committedsimilar infractions, but who were dealt with by theRespondent less severely.The Respondent has excepted to the judge's con-clusion, reasserting the same reasons for Evans' dis-charge it presented to the judge. The RespondentI The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 In his decision, at fn. 7, the judge rejected the General Counsel's al-ternate theory for an 8(a)(1) violation premised on Charging PartyEvans' alleged attempts to enforce provisions of a collective-bargainingagreement. Since no exceptions were taken, the judge's rejection of theGeneral Counsel's alternate theory is not on review before the Board:' All dates are in 1980 unless otherwise indicated.271 NLRB No. 72points out that Evans' insubordinate conduct on 22August of feigning sickness to escape an unwantedwork assignment, viewed in the context of a nonex-emplary 3-year work record, adequately providesjustification for discharge in Evans' case. The Re-spondent indicates that, contrary to the judge,there was no attempt to tag Evans with whatevermisbehavior it could find against him following hisDOT complaint. Rather, the Respondent contendsthat, after submission of his DOT complaint, Evansengaged in a developing pattern of insubordinateacts. The Respondent further contends that Evans'actions of 22 August were dissimilar from, andmore egregious than, the conduct of drivers Halland Kooima, referred to by the judge, so as towarrant imposing harsher punishment on Evans.We find merit in the Respondent's exceptions.Contrary to the judge, we find for the reasons dis-cussed below that Evans' discharge was lawful andthat the Respondent has met its burden under theallocation of the burden of proof set forth inWright Line, 251 NLRB 1083 (1980), enfd. 662F.2d 899 (Ist Cir. 1981), cert. denied 455 U.S. 989(1982), approved by the Supreme Court in NLRBv. Transportation Management Corp., 462 U.S. 393(1983).4Evans worked as a relief driver for the Respond-ent out of its Cheyenne, Wyoming terminal from1974 until his discharge of 3 September. On 8May5Evans gave the Respondent a copy of acomplaint letter addressed to DOT and dated 1May. Prepared by Evans with the help of fellowdriver Kooima, the DOT letter principally con-cerned a complaint about the Respondent's sched-uling of drivers for a round trip assignment be-tween Cheyenne and Rock Springs, Wyoming,without the required rest for the drivers. The com-plaint was that the Cheyenne-Rock Springs roundtrip assignment actually required more driving timethan the 10 hours permitted by DOT regulations.The DOT letter was not the first time this com-plaint was brought to the Respondent's attention.The Respondent was aware that several employeesshared this concern of Evans, and that Evans him-self first raised this complaint at a company meet-ing for employees held by the Respondent in 1978for which Evans was orally commended.4 We find that, assuming the General Counsel established a prima faciecase that Evans' discharge violated the Act, the Respondent demonstlrat-ed that it would have discharged Evans even in the absence of any pro-tected activity. Member Zimmerman finds Evans' DOT letter to consti-tute protected concerted activity in accord with his position taken inMeyers Industries, 268 NLRB 493 (1984). In view of the disposition of thecase herein, we find it unnecessary to pass on this issue regarding theDOT letter' The judge incorrectly referred to "1 May" instead of "8 May" as thedate of submission of the DOT letter to the Respondent's District Manag-er Goins454 GREYHOUND LINESThe DOT investigation, which followed Evans'letter and commenced 13 May, substantiated thecomplaint about the round trip Cheyenne-RockSprings assignment as being in noncompliance withDOT regulations. By letter dated 9 July, DOT in-formed the Respondent of its investigation resultsand directed immediate corrective action from theRespondent to comply with DOT regulations. Inresponse, the Respondent discontinued its dispatchof drivers for the round trip assignment and noti-fied DOT of such action by letter dated 15 August.Prior to 15 August, the Respondent altered its pro-cedure somewhat by permitting drivers assigned tothe Cheyenne-Rock Springs round trip run to berelieved before completion of the entire assignmentif otherwise they would exceed the driving timelimits of DOT regulations.On 22 August, Evans was involved in the inci-dent which the Respondent claimed precipitatedhis discharge. Evans was in North Platte, Nebras-ka, after having completed an assignment terminat-ing there very early that day. About 11 p.m. on 22August, an Omaha dispatcher contacted Evans andtold him to report to the depot in about an hour totake an assignment to Omaha. With Evans at thetime was employee Kooima, who had completed arun to North Platte earlier that day. Both Evansand Kooima were waiting in North Platte for theirnext work assignment. On learning the designationof the trip-to Omaha rather than home to Chey-enne-Evans feigned sickness and told the dis-patcher that he was "dropping sick," which wouldget him out of the Omaha assignment. The dis-patcher suspected Evans was not ill so she askedEvans if he was well enough to drive to Cheyenne,a distance from North Platte approximately equalto the distance between North Platte and Omaha.Evans answered affirmatively. In view of Evans'affirmative response, which confirmed her earliersuspicions about Evans, the dispatcher gave him adirect order to report to the North Platte terminal,which he refused. The dispatcher then directedEvans to "cushion home," that is, ride as a passen-ger on the next available bus back to Cheyenne.Afterwards, the Omaha dispatcher first tried tocontact Kooima and, when he could not bereached, she contacted Daubert, another reliefdriver waiting for an assignment out of NorthPlatte. Kooima and Daubert were next in line forassignment after Evans. Daubert took the Omahaassignment refused by Evans.In the meantime, Evans, with Kooima, proceed-ed to the North Platte terminal to see when Evanscould cushion home as just directed by the Omahadispatcher. On their way, they saw Daubert andlearned that he took the Omaha assignment reject-ed by Evans. Evans laughed at Daubert for accept-ing the Omaha assignment, pointing out to Daubertthat he should take his own measures to preventbeing sent on unwanted work assignments.The Omaha dispatcher reported the events of 22August to the Respondent. Thereafter, the Re-spondent investigated the matter, including inter-viewing Evans, Kooima, and Daubert. Dauberttold Goins of Evans' remarks. As a result of its in-vestigation, the Respondent concluded Evans' pur-ported sickness was a subterfuge to get out of theOmaha assignment and that Kooima had made him-self unavailable to receive the Omaha assignment.Kooima had remained with Evans in the latter'smotel room and made no attempt to notify the Re-spondent of his whereabouts, even though he knewthat he was after Evans on the driver call-out list.Evans was discharged, while Kooima received a15-day suspension. According to the Respondent,Evans received the stiffer punishment because heactually had refused a direct order from the Re-spondent and the Respondent viewed this insubor-dination in the context of his work record of thepast 3 years.In its deliberations over the 22 August incident,the Respondent compiled a list of 10 infractionscommitted by Evans in the 3 years preceding hisdischarge as reflected by Evans' personnel file.From this list, it can be observed that Evans re-ceived four disciplinary citations within the last 4months of his employment. On 5 June, Evans re-ceived a 10-day suspension for an admitted speedand log violation occurring on 29 April. For a 5-hour-plus trip from Rock Springs to Cheyenne,Evans had deliberately reported in his log that hehad actually made the trip in 4 hours, meaning thathe would have to have had exceeded the speedlimit by driving 64 miles per hour. On 7 July,Evans was instructed, reprimanded, and cautionedfor failure to have his daily log up to date on 21June in accordance with DOT regulations andcompany rules. On that occasion, Evans had drivenfrom Cheyenne to Rock Springs and was on hisway back to Cheyenne when he supposedly "ranout of driving time." Evans had supposedlyreached the 10-hour limit prescribed by DOT andcould not lawfully drive any further. Evans hadnot apprised the Respondent that he would be soclose to the maximum allowable time limit beforehe left Rock Springs as the Respondent previouslyhad instructed. Instead, he waited until he hadstarted back from Rock Springs, necessitating theRespondent's having to meet Evans en route atLaramie at his bus to replace him with a freshdriver. When District Manager Goins met Evans athis bus that day with a fresh driver, Goins immedi-455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDately demanded to see Evans' log. However,Evans' log was not up to date and did not show hisdeparture time from Rock Springs to verify hisdriving time. Then, on 27 and 29 August, afterhaving previously been instructed on 6 August,Evans received two written warnings for posting anumberplate, instead of the required nameplate, inhis bus while on assignment. To the second ofthese reprimands was added a 4-day suspensionwhich was never served because he was dischargedfor the 22 August incident a few days later beforethe 29 August discipline could be given to him.The Respondent contended that Evans' conductover the 4 months prior to his discharge showed adeveloping pattern of insubordination.The General Counsel has not alleged that theseinstances of discipline of Evans, which came afterhis DOT complaint, are themselves violative ofSection 8(a)(l) of the Act. We therefore do notreach that issue. The General Counsel does claimthat they do not form a convincing justification fora discharge having to do with a "past unacceptablework record." Moreover, the General Counselcites, as did the judge, the cases of two drivers,Hall and Kooima, who testified they had refusedtrips from the dispatcher without being fired or, inone instance, even suspended, as evidence thatEvans was treated differently because of his DOTcomplaint. We do not agree with the GeneralCounsel and the judge on either of these points.With respect to the 5 June 10-day suspension, wenote that Evans deliberately violated a well-recog-nized company rule against speeding. This was thethird speeding citation from the Respondent toEvans in the prior 12 months. Evans' other twospeeding citations, for which he was instructed,cautioned, and reprimanded, were given longbefore Evans submitted his DOT letter on 8 May.Contrary to the judge, we do not find that suspen-sion of an employee for his third speeding infrac-tion is suspect. Nor do we regard the lag betweenthis infraction and the administration of the disci-pline as indicative of an illegal motive, as the judgeimplied, since the offense actually occurred a weekbefore the DOT letter was submitted to the Re-spondent. In reviewing Evans' other post-DOTcomplaint discipline and a 1979 incident, we findthe same sort of time lag between offense and disci-pline being given. In addition, the 5 June suspen-sion was also for Evans' failure to submit logs in atimely fashion, which would explain some of thedelay on the part of the Respondent in this matter.Contrary to the General Counsel, we do notview the discipline for the 21 June incomplete log-book incident as an attempt on the part of the Re-spondent to pad Evans' personnel file because ofthe DOT complaint. According to Evans, this wasthe only time that he was asked to show his log-book to District Manager Goins, even though thiswas one of the 6 to 12 occasions on which Goinshad to meet Evans en route to Cheyenne out ofRock Springs. Evans' admitted practice was not tobring his log up to date until after completion ofhis run so, if Goins were trying to snare Evans, hemissed many opportunities to do so to build a caseagainst Evans. As recognized by the judge, Evanswas playing games with Goins in calling for mid-trip driver relief on the trip back to Cheyenne fromRock Springs. We infer that any possible overreac-tion on Goins' part regarding the logbook was re-lated to this games-playing rather than to the DOTcomplaint.The nameplate infraction committed by Evansresulted in written reprimands and a suspension-all of which was superseded by the 22 August inci-dent for which he was discharged. These discipli-nary actions, as part of Evans' personnel file, areindicative of what the Respondent viewed, and wetend to agree, as a developing pattern of insubordi-nate conduct by Evans. Evans had been earlier in-structed to abide by company policy and post hisnameplate on his bus while on duty. Evans had anumberplate, which he had made, posted instead.Evans ignored the Respondent's instructions andcontinued to post his numberplate in his bus. Hisexplanations for doing so were found unacceptableby the judge and we concur with the judge's con-clusion.Apart from finding Evans' work record as a suf-ficient basis for discharge, we also find no disparatetreatment in the handling of Evans as opposed tohis coworkers Hall and Kooima when theydropped sick in April and July, respectively.Unlike Evans, Hall and Kooima did not refuse adirect order, unquestionably designated as such bythe dispatcher, to come take a job. When Hall andKooima dropped sick, they did not state theywould take a route in one direction, if it werehome, but not in another direction even though ap-proximately the same number of miles were in-volved. As opposed to Evans, Hall and Kooimadid not coach another driver on how to get rid ofunwanted work assignments. Here, the Respondentwas faced with the situation of Evans attempting tocoach and even coaching his coworkers on how topick and choose assignments, which would jeop-ardize the Respondent's driver call-out operations.Unlike Evans, when Kooima received his 10-daysuspension for the July incident in Denver, Kooimadid not have any previous infractions within thepast 12 months on his record at the time. With re-spect to Hall, there is no indication from the456 GREYHOUND LINESrecord evidence that he had any previous infrac-tions on his work record at the time of the Aprilincident when he was reprimanded for foul lan-guage to his supervisor. Actually, Hall did receivetwo reprimands for refusing trips by dropping sickon two other occasions.Accordingly, we shall dismiss the complaint inits entirety.ORDERThe complaint is dismissed.DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge. Thiscase was heard at Cheyenne, Wyoming, on February 23and 24, 1982, based on a complaint alleging that Grey-hound Lines, Inc., called Respondent, violated Section8(aX1) of the Act by terminating the employment ofRobert P. Evans because of his having engaged in pro-tected concerted activities of expressing employee con-cerns to the United States Department of Transportation,and attempting to enforce and utilize provisions of theapplicable collective-bargaining agreement between Re-spondent and Amalgamated Transit Union, Division 126,called the Union.On the entire record, my observation of witnesses andconsideration of posthearing briefs, I make the followingFINDINGS OF FACT AND RESULTANT CONCLUSIONOF LAWFrom 1974 until being terminated on September 3,1980, Evans was an extraboard driver attached for prac-tically all that time span to the Cheyenne district whilemaintaining a personal domicile in Denver. Major seg-ments of transcontinental bus service in this vicinity in-cluded east-west schedules between Cheyenne-RockSprings, Cheyenne-North Platte, and the North Platte-Omaha continuation. Cheyenne south to Denver was an-other heavily traveled corridor. Approximately 125 driv-ers operated out of Cheyenne, with a highly structuredlabor contract pertaining to their work and applicable in-dustry governance stemming from statutory and regula-tory authority of the U.S. Department of Transportation(DOT). Their earnings were tied directly to the numberof miles actually driven as the operator on a scheduledbus run, or duplicate run (section) needed for extra pas-sengers. Oliver Goins Jr. had become district manager inApril 1980, heading a superintending group in whichJames Russell was his assistant and four operations man-agers functioned primarily to fulfill dispatching needs asthese would match drivers and equipment to customerload. Goins reported to regional official Jack Haugsland,who was in turn under Regional Vice President JamesNenow. 'I Respondent maintains its principal office and place of business atGreyhound Tower in Phoenix, Arizona, and is engaged nationwide infurnishing interstate transportation of passengers and freight, annually de-riving gross revenue in excess of $50,000. Harry Freeman, a driverBusiness is seasonably higher during summer months,yet generally Respondent runs about 10 daily bus trips ineach direction between the points 4 hours and 50 min-utes, some stopped at the intervening cities of Rawlinsand Laramie on a 5-hour schedule, and some operatedlocally off the interstate highway on an allotted timeclose to 6 hours. Most of the Cheyenne-based drivershandled nonlocal Rock Springs service by "hot-turn[ing]" it on the basis of driving the 256 miles west toRock Springs, then returning a schedule to Cheyenne incompliance with DOT regulations that limit driving timeto 10 hours within any 24-hour period unless 8 hours'rest has intervened.As a practical matter this requirement was not precise-ly met, for those involved were tacitly aware that theRock Springs-Cheyenne run was marginal as to DOTcompliance when drivers "hot-turned." Evans testifiedflatly that it could not be done, while Freeman hadclosely established the trip as 5 hours and 3 minutes induration. Goins, whose testimony will be commented onin general below, insisted that the principal through runswere completable in just 5 hours each way. The entirematter of expectable length of time for this trip associateslargely to the present-day 44 mph speed limit, and thevagaries of mountain driving both from standpoints ofweather and pulling up grades.Commencing about 4 years ago Evans began a prac-tice of not attempting to hot-turn the Cheyenne-RockSprings/Rock Springs-Cheyenne schedule. This wasachieved by simply "declar[ing]" a rest entitlementwhereby he stayed over at Rock Springs for at least 8hours and then returned to contention for a driving as-signment back to Cheyenne.2He was, however, long acritic of the hot-turning practice between these points.He believed that it tended to compromise safety both be-cause high and unlawful speeds were needed to conformwith bus timetables, and that drivers so engaged (ofwhich most in the Cheyenne district did) were flirtingwith the likelihood of subtle fatigue factors. Additional-ly, Evans had become active in two national organiza-tions. One urged that drivers such as Greyhound's beequipped with citizens-band radios, and the other was adissident association formed from the ranks of Grey-hound drivers as the Association of Concerned Employ-ees, Inc. (ACE). Aims of ACE were such that it wasgenerally viewed as a force opposed to policies of bothRespondent and the Union, to the extent that thesewould dovetail or harmonize.On April 29, 1980, Evans deliberately hot-turned theRock Springs-Cheyenne run and submitted a driver's logfor the return segment indicating he had traveled the256-mile distance in 4 hours. Before any reaction to thismanifested he prepared and submitted a letter dated May1, 1980, to DOT, which set forth several complaints ofhaving 18 years' service with Respondent, was at all material times chair-man of the Union's Cheyenne division. In light of these admitted or evi-dent facts, and the settled collective-bargaining relationship between theparties, I find that Respondent is an employer engaged in commercewithin the meaning of Sec. 2(6) and (7) of the Act, and otherwise that theUnion is a labor organization within the meaning of Sec. 2(5).2 DOT regulations forbid the operation of a motor vehicle by a personwho is ill or fatigued. 49 C.F.R. § 392.3.457 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"flagrant disregard" by Greyhound, instancing his com-munication with the Cheyenne-Rock Springs schedule asimpossible to fulfill within the allotted 5-hour drivingtime. He received ghost writing assistance in compositionfrom Lyle Kooima, another Cheyenne-based driver whowas also known as having dissident leanings and ACEmembership. On the date this letter bore, Evans hand-de-livered one of the several distribution copies to Goins inthe latter's Cheyenne office.3In consequence of this, DOT representatives met withGoins on May 13 about the Evans complaint, and pro-jected the tone of an investigation to him. The essencewas to soon start riding the Cheyenne-Rock Springsschedules, after first notifying Greyhound so that a par-ticular bus to be boarded was mechanically sound. Goinswas also advised that their primary objective was to as-certain whether this passage was truly pullable by nomore than 10 hours of driving. Goins messaged the high-lights of this meeting to his superiors, and true to theirword DOT followed up with investigation. The upshothere was a letter dated July 9 written to Respondent'sPhoenix-based senior safety-director, in which the find-ings of a round trip ride undertaken by a DOT represent-ative on May 15 showed the 512-mile trip required 10hours and 12 minutes driving time with posted speedlimits being exceeded over a total of 8 miles. The letterrequested remedial action and advice of same to DOT.After an intervening written acknowledgment, Respond-ent's safety official advised DOT by letter dated August15 of a decision to no longer dispatch drivers on around-trip basis for the Cheyenne-Rock Springs runwithout their obtaining "required rest." On the apparentbasis of earlier internal advice, Goins had posted a noticeto all drivers of his district on August 14. It read:Due to the road construction, we have been in-structed to cease the practice of turning RockSprings without securing 8 hours rest.This is effective immediately. Therefore, all oper-ators are hereby requested to contact dispatch uponarrival in Rock Springs, giving them the exact timeof arrival.Thank you for your cooperation and support inthis area.As these dynamics transpired over the summermonths, Evans had remaneuvered by deciding to hot-turn at Rock Springs even "knowing that it couldn't bedone." The result of such a gambit was that at somepoint in or east of Laramie Evans would run out of legaldriving time, and, having communicated ahead, would bemet by a relief driver cushioned westward from Chey-enne, or perhaps even Goins himself when logistics sorequired. On the estimated 6 to 12 occasions that Goinsand Evans rode back into Cheyenne after such spelling, aconflict of testimony is present as to what discussionpassed between the two men. Evans recalled being askedrepeatedly why he was "rocking the boat" or "doing thissort of thing." Evans added being told to reflect on why3 All dates and named months hereafter are in 1980, unless shown oth-erwise.he even kept the job if he did not like it, and that on oneoccasion Goins seemingly became exasperated when atape recorder failed to function. Goins denied all such orsimilar comment, denied ever attempting to tape-recordone of the conversations, and recalled only that a par-ticular topic was about the Bible.The precipitating incident in this case arose on August22. Evans had arrived in North Platte at an early morn-ing hour, entered the hotel used by Greyhound drivers,and retired, having had some stomach problems through-out the working day just ending. After a full night'ssleep Evans arose and was joined around noontime byKooima, who had just driven a bus that far. Still togeth-er around 6 p.m. they had checked the station log andEvans concluded from this that he stood a chance ofpulling a westbound schedule about 12 hours later. Theyate, returned to Evans' room, and were still togetherwhen he was telephoned at 11 p.m. Evans testified thatthe caller identified herself as Joyce Judd, an Omaha dis-patcher, who said that she needed him "to show" anhour later. Evans said he had not actually been feelingwell and should now be dropped sick. This promptedJudd to ask why he had not called the condition earlier,and Evans explained that he had found "no work show-ing" and anticipated sufficient recovery with anothernight's sleep. Judd then voiced a "direct order" that heshow, but Evans parried this by reiterating his electionto drop sick, mentioning in the process that he had a wit-ness to the conversation. She then classified him as cush-ioning home on his own, which Evans conceded was hisimmediate course of action. Kooima corroborated thatEvans had not, during his conversation with Judd, in-quired about the destination of the work for which shewanted him to show.Judd's version is that she simply reached Evans andidentified herself as "Greyhound" calling, to whichEvans paused and then asked what the work would be.She said it was an Omaha run and after another hesita-tion Evans asked to be dropped sick. Upon this Judd as-sertedly asked if he were well enough to drive to Chey-enne and Evans affirmed on this. The foundation havingthus been laid, Judd conveyed a direct order that Evansshortly drive to Omaha. On his disclaiming the refusal toobey a direct order because of suddenly reported illness,she told him to cushion home. Omaha dispatcher DonaldLein had been motioned onto an extension phone byJudd as her conversation with Evans progressed, and hetestified to hearing Judd tantalize with the Cheyenne baitwhich seemed palatable enough to Evans. Both Judd andLein soon memorialized their respective involvements inthe telephone conversation, and the entire matterreached Goins as an ostensible act of insubordination.On August 26 Goins interviewed Evans about thematter with both Russell and Freeman present. Goinsand Freeman both testified that Evans admitted havingtold Judd that he was well enough that night to work aCheyenne-bound schedule but not one to Omaha. Evansdenied making such an admission while Russell, whosefile memo on the interview does not so allude, also testi-fied to Evans' "indication" of having felt good enough togo to Cheyenne on the night in question. Following this458 GREYHOUND LINESGoins reviewed personnel records and extracted 10 in-fractions of the past 3 years including 2 fresh ones of lateAugust rendered by Goins himself for nameplate viola-tions. On September 3 Goins reached Evans by tele-phone at the latter's Denver residence from which hewas in the process of moving, and attempted inveigle-ment of him into the station. Evans dodged this butbefore the day was out Cheyenne dispatcher JohnMcKnight also contacted Evans, and emphatically re-quested that he handle a run. Evans agreed, arriving atCheyenne station from Denver that evening whereGoins awaited him. A termination notice based on insub-ordination coupled with a past unsatisfactory workrecord was delivered to Evans, who did not stay longenough to actually receive the two reprimands for nothaving a nameplate posted while operating his bus.4As evidently it is, both parties have briefed this matteras a pretext case. The General Counsel argues that dis-parate treatment is sufficiently shown from collateralfacts, while Respondent insists that an applicable "case-by-case" approach to discipline revealed a temperate,nondiscriminatory decision by Goins. The resolution ofcredibility is critical here, for certain subtleties arepresent in the entire assignment and performance processwhereby Greyhound busdrivers function in such highlyvisible manners to both supervisory hierarchy and thetraveling public. I am not fully satisfied with Evans'candor, and although much of his testimony is believableI discount it in certain particular aspects. More signifi-cantly, I am impelled to heavily discredit Goins. His de-meanor leads to this conclusion, coupled with a tendencyto contrive explanations and unpersuasively shift hisrecollections on closer questioning. The witnesses fullycredited are Judd, Lein, Russell and, on points not as yetdescribed, drivers William Hall and Donald Daubert. Inthe process of assessing testimony I also have doubtsabout Kooima, who appeared all too eager to back upEvans' contentions and who exuded a mild disregard fortruth.The vital episode of August 22 must be viewed in lightof testimony from Hall and Daubert. The former, an 8-year Greyhound employee with stationing in Cheyennesince 1977, testified that in April 1980 he had droppedsick when a dispatcher had sought him to forge on toOmaha after being 15 hours in North Platte. There hadbeen several occasions prior to this when Hall avoidedsuch an eastward run by dropping sick and simply cush-ioning back to Cheyenne. He testified that respecting theparticular April incident he had protested this require-ment to a Denver dispatcher by immediately telephoningthat person and angrily asking to be excused from the4 The first of these was based on Goins' observation of August 26 andconstituted a severe reprimand for attempting to drive with only an em-ployee nameplate positioned for passengers to see. This action, styled a"P-120" as commonly used by Greyhound for all types of personnel en-tries, also alluded to a still earlier instructional reminder on the problemdated August 6. The second P-120 available at the time of terminationwas dated August 28 and charged "willful disobedience" of the name-plate rule, assessing a 4-day suspension for the infraction This more strin-gent discipline was academic both because Evans was engaged in hishome closing during the suspension period of August 30- September 3.and because the action of terminating him superseded the lesser disciplineexcept as a part of his personnel record by Goins' viewe of thingsaegis of Omaha. When Denver gave him only sympathyHall fumed out a profanity and cushioned back, earninga reprimand from Goins in the process for ultimatelycouching nonacceptance of the work as being sick with atoothache.Daubert was the driver who actually took the mid-night run to Omaha on what actually fell as early morn-ing hours of August 23. He credibly testified to havingbeen unexpectedly called for the assignment, unexpected-ly in the sense that he had been below both Evans andKooima on the assignment board until abruptly reachedby Omaha dispatch.5In the course of these dynamics,Evans had taunted Daubert about consenting to the un-welcome eventuality, pointing out that clever self-helpcould have avoided it. Daubert later reported the gist ofthese remarks to Goins, when the latter requested infor-mation about what might have been said to him thatnight. The protagonists in this case, Evans and Goins,were clearly locked in a cheerless form of cross-aggrava-tion. However it is only Goins' principal that is on trial,and this must be emphasized regardless of provocationsshown. Further Evans did, for the most part, hew to acareful line in pressing his beliefs. The general past em-ployment record upon which Goins seized is essentiallynot alarming. In the span of late 1978-late 1979 Evanshad been reprimanded for several rather routine infrac-tions concerning a miss-out, dereliction in preparingdaily logs, and two speeding violations. To the extentthat Kooima is creditable, the miss-out and the log viola-tions were inconsequential, while speeding by drivers issimply a regrettable fact of life on this job many times.Another infraction during this same period related to cit-izen-band radios, and as to this Evans was both knownas a strong supporter of CB use and the matter was quitestale.There is thus a rather weak basis on which to postu-late serious discipline against Evans, and the remainderof his record and its handling by Goins begin to show asuspicious overreaction. First, a P-120 embodying 10days' suspension in June was based on Evans' deliberatechallenge to the Cheyenne-Rock Springs run as done andrecorded on April 29. Goins did not satisfactorily explainthe long delay in rendering such discipline, and thisoddity must be noted in light of what was shown as hisdefinite distaste for the DOT complaint. Secondly, therewas no attempt to balance a review of Evans' pastrecord by at least conceding existence of Russell's letterof appreciation dated December 21, 1979.6 The threefinal items of discipline, one of them relating to a logviolation and the remaining two concerning nameplates,are contaminated by Goins' credibly shown animustoward Evans arising from existence of the DOT com-5 Following the 11:10 p.m. call to Evans. Judd had unsuccessfully triedto contact Kooima. who was of course sheltered by his enscouncement inEvans' hotel room. Kooima was declared a "miss-out." meaning inexecu-sably not within reach on this occasion, From this the assignment filteredto Daubert, and Kooima absorbed a 15-day suspension for the episode.I I give no weight to the entry of a "good" attitude on Evans' partwhen counseled by Russell early in 1980 about prompt reporting of ill-ness when away from Cheyenne, or the commendatory personnel recordentries of 1975-1976. The former item has little materiality to issues here.and the earlier writings are too remote.459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaint. In this regard I credit the testimony of Evans andKooima, and find that Goins deliberately contrived a P-120 on June 21 wherein hypertechnical and unrealisticstandards were applied to the currency of a driver logwhich Evans could not realistically have been expectedto have current to the hour. It must be remembered thatthis event arose in the course of the several occasions onwhich Evans was unceremoniously relieved just short ofhis returning Cheyenne destination, and regardless of theexasperations this might have triggered it was fundamen-tally something that was rooted in Respondent's errone-ous design of that route. I am satisfied that Goins wasincapable of segregating his unlawful dismay about, onthe one hand, Evans' gadfly-like aggravations that mostother drivers were content to scorn, and his entitlementto have acted for concerted purposes through the com-plaint to DOT on the other hand.In this general context I return to the night of August22, and find that as credibly testified Judd did not initial-ly identify the source of her call but only that she wasroutinely focusing on Evans as the person viewed byconfigurations of that moment as the individual next upto drive. In keeping with his demonstrated unwillingnessto sincerely comply with ordinary expectations of thework setting,? he momentarily bobbed and weaved, thenfloated the trial notion of possibly earning income for thetime to be spent in a Cheyenne return, and finally, whenfully spotlighted by Judd's "direct order," escaped intothe sanctuary of supposed illness as a final ploy in avoid-ing the hated assignment onward to Omaha. This findingis expressly based on crediting Lein's corroborative testi-mony, and on the recollection of Daubert who grum-blingly accepted elevation to driver coverage that night.Respondent thus was presented with cause for discipline;however, Goins' action in making it outright dischargewas unlawfully motivated based on my view of the evi-dence as a whole. The particular indicators of actionabledisparate treatment are that Hall had, in the same generaltime span, been more lightly disciplined for an evenI I shall conclude that the alternate theory of the General Counsel'scomplaint, assertively seeking to enforce provisions of a collective-bar-gaining agreement, is based on subterfuge by Evans and is thus not a suc-cessful basis on which to further contend that a violation has occurred.The provision in question was a certain article CNS-80 of the ATU con-tract, in which an operator "book[ingl-off due to sickness" was entitledto transportation home followed by 12 hours' removal from the extra-board.s This refers to what was actually troublesome cuteness in contrivingnot to finish his Cheyenne returns from April onward, and puerile expla-nations for why he could not arrange to consistently mount a nameplateas has been readily done by practically all other drivers.more fractious gambit, and Kooima's extensive discipli-nary record tends to persuade that Goins was aimingonly for Evans.gThe balance of things is criticallytipped by accepting Evans' testimony that Goins had an-grily challenged his invocation of DOT, and I find thatresolution of the matter a scant week or so before thesupposedly dischargeable offense was personally ranklingto Goins both as a reflection on his managerial integrityand as a cost factor to his district's operations. I creditEvans' important testimony that he did not, as contrarilyclaimed, admit to past gamesmanship during the August26 interview by Goins. In this I discredit Goins, Russell,and Freeman, but find that Russell's contemporaneouswritten minutes of the meeting is significant in its silenceon such a point. This results in an ultimate showing thatRespondent, by Goins as its key agent, would not havedischarged Evans but for his having been instrumental insuccessfully invoking DOT agreement to what he had solong criticized about the Rock Springs run.I have considered the institutional background aspectof things, noting that in the recent past Greyhound hasbeen held in violation of the Act only on one occasion. 'This is Greyhound Lines, 251 NLRB 1638 (1980), inwhich concerted behavior of publicity and job actionsrelating to the national 55 mph speed limit resulted in afinding of violation as to discipline taken. On appeal, afair characterization of the court's action was that theBoard's holding in that recent Greyhound case won onlyreluctant enforcement. NLRB v. Greyhound Lines, 660F.2d 354 (8th Cir. 1981). There can be many variables inwhy a major employer is essentially free of significantlabor law violation; however, suffice it that this case isformidably a specific fact situation with human foiblescontributing greatly to the holding that I make.Accordingly, I render a conclusion of law that Re-spondent, by discharging Evans because of protectedlyexpressing common employee concerns to the UnitedStates Department of Transportation regarding busscheduling policies, has engaged in unfair labor practiceswithin the meaning of Section 8(aX1) and Section 2(6)and (7) of the Act.[Recommended Order omitted from publication.]I I discredit the testimony of the General Counsel's confused and un-impressive-seeming witness Dale Owens, and thus decline to find thatsome nameless dispatcher had predicted Evans' firing by a passingremark in late August.'o A proceeding based on claim of violation of the doctrine of NLRBv. J. Weingarten, 420 U.S. 251 (1975), and coincidently dealing with CBradio usage, was found to be without merit. Greyhound Lines, 239 NLRB849 (1978).460